Cook, J.,
concurring in part and dissenting in part.
I. Aliunde Evidence/Juror Misconduct
The majority’s syllabus suggests that an alternate juror’s testimony can never be sufficient “outside evidence” under Evid.R. 606(B) to permit jurors to testify regarding extraneous prejudicial information. Like Chief Justice Moyer, I am not convinced that a discharged alternate juror’s status —the status of having once served as an alternate juror — should in every case preclude the trial court from relying on that individual’s testimony to trigger an inquiry into the validity of a verdict.
Under Civ.R. 47(C), “[a]n alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict.” A discharged alternate juror thus no longer possesses “the same functions, powers, facilities, and privileges as the regular jurors.” Id. A discharged alternate juror is thus no longer a “juror” for purposes of the Civil Rules. And I see no compelling reason to treat a discharged alternate juror as a “juror” under the aliunde rule either, since this evidentiary rule is designed to protect the sanctity of the deliberative process — a process in which the discharged alternate juror did not participate. Accord State v. Rudge (1993), 89 Ohio App.3d 429, 437, 624 N.E.2d 1069, 1074 (“[Ajlternate jurors who are not present during deliberations and do not participate in rendering the verdict are not members of the trial jury for purposes of the aliunde rule”).
Though the trial court in this case ultimately rejected Rudge and concluded that it could not use the alternate’s affidavit as the basis to examine the jurors, the trial court also determined that even if the alternate’s affidavit satisfied the aliunde rule, the juror examination revealed that Reiner suffered no prejudice. We review the trial court’s decision denying Reiner’s motion for a new trial on an abuse-of-discretion standard. State v. Schiebel (1990), 55 Ohio St.3d 71, 564 N.E.2d 54, paragraph one of the syllabus. Without mentioning this deferential standard of review, the majority of the court of appeals concluded that what occurred was “by definition * * * prejudicial” to Reiner. The dissenting judge on the appellate panel noted that Reiner bore the burden of proving that any *361unauthorized communications with jurors resulted in actual juror partiality, and concluded that Reiner failed to meet his burden. I agree. As the trial judge stated, all of the jurors “uniformly denied” that any' improper communication with the alternate juror affected their verdict.
Accordingly, like the majority, I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court denying Reiner’s motion for a new trial on the basis of juror misconduct. However, I do not join the majority’s syllabus, because I share Chief Justice Moyer’s view that the testimony of a discharged alternate juror is not categorically insufficient aliunde evidence for purposes of Evid.R. 606(B).
II. The Grant of Immunity to Susan Batt
I dissent from the majority’s resolution of the immunity issue. The majority concludes that the trial court’s grant of immunity to Susan Batt was unlawful for two reasons. First, the majority concludes that Batt did not have a valid Fifth Amendment privilege against self-incrimination. Second, the majority decides that the grant of immunity that followed from this apparently invalid privilege resulted in “serious prejudice” to Reiner. I respectfully disagree on both counts.
A. Batt’s Entitlement to the Fifth Amendment Privilege
I agree with the majority that the Fifth Amendment privilege against self-incrimination is “confined to instances where the witness has reasonable cause to apprehend danger from a direct answer.” (Emphasis added.) Hoffman v. United States (1951), 341 U.S. 479, 486, 71 S.Ct. 814, 818, 95 L.Ed. 1118, 1124. But the majority applies an inapposite test for “reasonable cause,” deciding that “Susan Batt’s testimony did not incriminate her because she denied any involvement in the abuse.”
A witness’s denial of culpability regarding an offense should not preclude the witness from asserting the privilege against self-incrimination. “The privilege afforded not only extends to answers that would in themselves support a conviction * * * but likewise embraces those which would furnish a link in the chain of evidence needed to prosecute the claimant * * * .” Id. There are many situations in which a witness could deny guilt but could nonetheless furnish a self-incriminating “link in the chain” if compelled to answer a particular question in court. Witnesses who deny ultimate culpability for the defendant’s alleged offense should not be categorically denied access to the Fifth Amendment privilege.
The Hoffman case cited by the majority reinforces my view that the “reasonable cause” standard for asserting the privilege is not as the majority opinion suggests. In Hoffman, the United States Supreme Court noted that, “if the witness, upon interposing his claim [of privilege], were required to prove the *362hazard [of incrimination] in the sense in which a claim is usually required'to be established in court, he would be compelled to surrender the very protection which the privilege is designed to guarantee. To sustain the privilege, it need only be evident from the implications of the question, in the setting in which it is asked, that a responsive answer to the question or an explanation of why it cannot be answered might be dangerous because injurious disclosure could result. The trial judge in appraising the claim ‘must be governed as much by his personal perception of the peculiarities of the case as by the facts actually in evidence.’ ” (Emphasis added.) Id., 341 U.S. at 486-487, 71 S.Ct. at 818, 95 L.Ed. at 1124, quoting Ex parte Irvine (S.D.Ohio 1896), 74 F. 954, 960.
In the case at bar, Batt had “reasonable cause” to assert the privilege against self-incrimination. Defense counsel’s announced theory of the case was that Batt, not Reiner, was responsible not only for the alleged crime against Alex, but also for the uncharged injuries suffered by Alex’s sibling. Given this, and given the statements by defense counsel warning the trial court that a grant of immunity would preclude a later trial against Batt for Alex’s death, I agree with the trial court and the court of appeals that Batt’s assertion of the Fifth Amendment privilege was amply supported by the “reasonable cause” Hoffman requires.
B. The Trial Court’s Grant of Immunity
Having rejected Batt’s entitlement to the privilege against self-incrimination, the majority also concludes that “the wrongful grant of immunity resulted in serious prejudice to the defendant.” To support this conclusion, the majority claims that, “when the court granted her immunity, the court in effect was telling the jury that Susan Batt did not cause Alex’s injuries.” (Emphasis added.)
Since the trial court’s decision to grant or deny immunity under R.C. 2945.44 is reviewable only for an abuse of discretion, State ex rel. Ney v. Niehaus (1987), 33 Ohio St.3d 118, 119, 515 N.E.2d 914, 916, I would not reverse that decision on such speculative grounds. The majority claims that the grant of immunity “told” the jury that Batt was faultless. It is equally possible — if not more likely — that the jury would regard Batt as less credible, and a more likely source of Alex’s injuries, after the trial court’s grant of immunity. After all, a grant of immunity compels testimony from a witness who has something potentially self-incriminating to say. R.C. 2945.44(A). Regardless, I would not substitute this court’s judgment for the trial court’s on the basis of such speculation.
The majority also decides that, to further the administration of justice, “the jury should have been able to hear and evaluate all the evidence to decide whether someone other than Matthew Reiner was responsible for Alex’s death.” (Emphasis added.) I agree, but I fail to see how the trial court’s grant of immunity to Batt here did anything to restrict the trial evidence. The jury heard Batt’s immunized testimony. The trial court’s grant of immunity did not immun*363ize Batt from testifying — it “compelled] the witness to answer.” R.C. 2945.44(A).
Batt had reasonable cause to assert her Fifth Amendment privilege. The trial court did not abuse its discretion or prejudice Reiner in deciding to grant Batt transactional immunity in compliance with R.C. 2945.44. Accordingly, I dissent from the majority’s conclusion that the trial court’s grant of immunity was erroneous, and would affirm the court of appeals’ decision on this issue.